Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 31, 2022

                                     No. 04-22-00197-CR

                                       Gilbert CANTU,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8797
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
       Appellant’s brief originally was due to be filed on July 27, 2022. Appellant is
represented on appeal by retained counsel Ms. Dayna L. Jones. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to August 26, 2022. On
August 30, 2022, Ms. Jones filed a motion requesting an additional extension of time to file the
brief until September 26, 2022. The motion is GRANTED. Ms. Jones is ORDERED to file
appellant’s brief no later than September 26, 2022. This is the final extension of time the
appellant will be granted absent extenuating circumstances.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court